United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Santa Ana, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Joanne Wright, for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0235
Issued: July 13, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 9, 2019 appellant, through her representative, filed a timely appeal from a
July 18, 2019 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As
more than 180 days has elapsed from OWCP’s last merit decision, dated April 15, 2019, to the
filing of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the July 18, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are set forth
below.
On March 9, 1991 appellant, then a 31-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that on March 9, 1991 she was bitten by a dog on her right thigh while in
the performance of duty. OWCP accepted appellant’s claim for open wound of the right thigh
with complications. Appellant did not stop work following her injury.
On December 28, 2013 appellant stopped work. She filed claims for wage-loss
compensation (Form CA-7) for total disability from December 28, 2013 through March 24, 2014.
By decision dated May 19, 2014, OWCP denied appellant’s claims for wage-loss compensation
for the claimed period finding that the medical evidence of record had not supported that appellant
was unable to work due to post-traumatic stress disorder (PTSD), which was not an accepted
condition. Appellant filed several requests for reconsideration of the denial of her wage-loss
compensation claims. By decisions dated September 26, 2014, December 15, 2015, February 15,
2017, and March 14, 2018, OWCP denied modification of its previous denials.
In an undated statement, appellant noted that on March 25, 2015 she tripped while going
down a step into her garage, fell down, and broke her ankle.
In a March 30, 2015 report, Dr. James E. Rice, a family practitioner, noted that physical
examination of appellant’s right ankle revealed swelling and tenderness on palpation. He
diagnosed closed fracture of the right ankle and of the right lateral malleolus.
In an April 20, 2015 letter, Dr. Bohdan Kopynec, a Board-certified family practitioner,
indicated that appellant suffered a right leg injury in 1991, which resulted in PTSD and reflex
sympathetic dystrophy (RSD). He also reported that appellant suffered from neuropathy and
weakness, which resulted in falls and that one such fall led to the present ankle fracture.
In a May 27, 2015 letter, appellant, through her representative, indicated that she had been
diagnosed with RSD and PTSD. The representative reported that on March 25, 2015 appellant fell
down due to weakness in her right leg and suffered an ankle fracture. Appellant requested that the
acceptance of her claim be expanded to include the additional conditions of RSD and PTSD.
OWCP also received a December 9, 2013 psychiatric examination report by Dr. Scott T.
Schell, a Board-certified psychiatrist and neurologist, who described the March 9, 1991 dog bite
injury at work. Dr. Schell noted that appellant complained of recurrent anxiety symptoms, fast
heart rate, shortness of breath, and underlying depression. He provided examination findings and
4

Docket No. 13-1316 (issued November 18, 2013).

2

diagnosed chronic PTSD related to a dog attack at work in 1991, generalized anxiety disorder with
panic attacks, and depression.
In a June 12, 2013 work status note, Dr. Myra D. Hall, a Board-certified family physician,
noted that appellant was seen in the office that day and was unable to work. In an August 1, 2013
letter, she reported that appellant experienced anxiety, stress, and nightmares due to problems with
her supervisor, D.S., at work. Dr. Hall noted her agreement with the diagnosis of PTSD.
In a July 8, 2013 letter, Robert Peterson, a licensed professional counselor, noted that
appellant exhibited basic symptoms of PTSD. He indicated that appellant had frequent invasive
memories of incidents from her marriage. Mr. Peterson also noted that approximately two years
prior, appellant was assigned a new supervisor who threatened her with strong rebukes and
physically threatening actions.
Appellant submitted office visit summary reports dated from October 29, 2014 to August 5,
2015 by Daniel Matthews, a certified physician assistant, who noted diagnoses of RSD of the lower
extremity, long-term drug therapy, neuropathy, and PTSD.
OWCP also received a March 25, 2015 right ankle and tibia x-ray scan report, which
showed an oblique fracture in the distal fibula and soft tissue swelling laterally.
In a September 19, 2017 letter, appellant, through her representative, indicated that this
letter was her second request to expand the acceptance of appellant’s claim to include additional
conditions of RSD/neuropathy, PTSD, and broken ankle. She alleged that an April 28, 2016 report
from Dr. Utpal Patel, a Board-certified internist, established that appellant sustained consequential
injuries due to her March 9, 1991 employment injury. With this letter, appellant’s representative
submitted an April 28, 2016 report by Dr. Patel which noted the March 9, 1991 date of injury and
noted that appellant had experienced ongoing pain and swelling of the right lower leg, and color
and temperature changes since she sustained a dog bite on her right upper thigh. He reported that
examination of appellant’s right thigh revealed sensitivity along the healed scars consistent with a
dog bite, slight swelling, and antalgic gait. Dr. Patel diagnosed RSD, also known as complex
regional pain syndrome (CRPS), and opined that appellant’s RSD/neuropathy was causally related
to the trauma of the dog bite.
Appellant also provided a September 1, 2015 letter by Mr. Mathews who noted diagnoses
of RSD, PTSD, and neuropathy. Mr. Mathews described the March 1991 dog attack injury and
opined that the diagnosed conditions were a direct result of the dog bite injury.
In October 2017 OWCP sought to develop the requested claim expansion for the additional
alleged conditions by referring appellant’s medical records to district medical advisers (DMA).
On October 20, 2017 Dr. Peter Lourgos, a Board-certified general and forensic pathologist serving
as a DMA, indicated that, based on his review of the claim, there was insufficient clinical
information to support that appellant suffered from PTSD as a result of her accepted March 9,
1991 employment injury.
In an October 30, 2017 letter, Dr. Nizar Souayah, a Board-certified neurologist also serving
as a DMA, provided a history of the March 9, 1991 employment injury. He indicated that appellant
developed chronic right leg pain, swelling, and color and temperature changes after the dog bite at

3

work. Dr. Souayah opined that appellant developed RSD of the right lower extremity as a
consequence of the accepted March 9, 1991 employment injury.
By decision dated November 21, 2017, OWCP denied appellant’s request to expand
acceptance of her claim to include the additional condition of PTSD. It noted that the DMA had
determined that appellant did not suffer from PTSD due to her March 9, 1991 dog bite injury at
work.
By decision dated November 30, 2017, OWCP expanded acceptance of appellant’s claim
to include CRPS of the right lower limb.
On December 7, 2017 appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review regarding the November 21, 2017 decision. By decision
dated April 12, 2018, an OWCP hearing representative set aside the November 21, 2017 decision
and remanded the case for further development of the medical evidence to determine whether
appellant sustained PTSD and/or a right ankle fracture as a result of her accepted March 9, 1991
employment injury.
OWCP subsequently referred appellant, along with a statement of accepted facts (SOAF)
and a copy of the record, to Dr. David Michael Susco, a Board-certified psychiatrist, for a second
opinion evaluation. In a June 15, 2018 report, Dr. Susco noted his review of appellant’s medical
and employment history. He noted that appellant complained of panic and anxiety associated with
people, crowds, and being harassed, which she related back to experiences that she had with her
husband and supervisors at work. Dr. Susco diagnosed major depression, panic attacks, and CRPS.
He opined that appellant’s symptoms of panic and anxiety were not related to her employment
injury. Dr. Susco explained that appellant’s symptoms were more closely related to the treatment
that she had received from her supervisor at work, subsequent to the employment injury. He
completed a work capacity evaluation form (OWCP-5a) for psychiatric/psychological conditions,
which indicated that appellant could not return to work.
By decision dated July 11, 2018, OWCP expanded acceptance of appellant’s claim to
include closed right ankle fracture and closed fracture of the lateral malleolus.
By separate decision of the same date, OWCP denied appellant’s request to expand the
acceptance of her claim to include the condition of PTSD. It found that the weight of the medical
opinion rested with the June 15, 2018 report of Dr. Susco, OWCP’s second opinion examiner, who
determined that appellant’s emotional condition was not causally related to her accepted March 9,
1991 employment injury.
Appellant continued to request reconsideration for the denial of her wage-loss
compensation claims. In OWCP’s most recent April 15, 2019 merit decision on that issue, it
explained that, if appellant was claiming PTSD based on a new incident, based on treatment by
her supervisor following her return to work, she should file a new occupational disease claim.
On July 3, 2019 appellant, through her representative, requested reconsideration of the
July 11, 2018 decision which denied PTSD as an accepted condition due to the March 9, 1991
employment injury. She argued that appellant had never claimed that her PTSD was causally
related to her accepted March 9, 1991 dog bite injury at work, but that it resulted from mistreatment
from her supervisor and her inability to perform the full duties of her job following her accepted
4

employment injury. The representative noted that Dr. Susco had opined in his June 15, 2018
second opinion report that appellant’s symptoms of anxiety and panic were more closely related
to treatment from her supervisor. She also set forth argument on reconsideration, namely that
while the PTSD condition was not due to fear of dogs because of the dog bite it was still due to
the accepted employment injury because her accepted conditions made her unable to perform her
employment duties leading to harassment. The representative cited Board precedent in cases
which had been remanded to OWCP to consider whether an employment injury was a cause of a
medical condition even if it was not a direct or sole cause. Based on the cases cited, she asserted
that PTSD should be accepted as related to the accepted employment injury and not a new
occupational condition.
Appellant also resubmitted a copy of Dr. Susco’s June 15, 2018 report.
By decision dated July 18, 2019, OWCP denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.5
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.6
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.7 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.8 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.9

5
5 U.S.C. § 8128(a); see L.D., Docket No. 18-1468 (issued February 11, 2019); see also V.P., Docket No. 17-1287
(issued October 10, 2017); D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).
6

20 C.F.R. § 10.606(b)(3); see J.W., Docket No. 19-1795 (issued March 13, 2010); see also L.G., Docket No. 091517 (issued March 3, 2010); C.N., Docket No. 08-1569 (issued December 9, 2008).
7

Id. at § 10.607(a). The one-year period begins on the next day after the date of the originally contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees’ Compensation
System (iFECS). Chapter 2.1602.4b.
8

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

9

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

5

ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
Appellant disagreed with the July 11, 2018 decision and timely requested reconsideration
on July 3, 2019. The underlying issue on reconsideration is whether appellant has established a
causal relationship between the accepted employment injury and the additional condition of PTSD.
Thus, the Board must determine if appellant presented sufficient evidence or argument regarding
causal relationship to warrant a merit review pursuant to 5 U.S.C. § 8128(a).10
In her July 3, 2019 request for reconsideration, appellant’s representative did not show that
OWCP erroneously applied or interpreted a specific point of law. However, the Board finds that
she has advanced a new and relevant legal argument not previously considered. The
reconsideration request submitted on July 3, 2019 cited to Board precedent which the
representative asserts is supportive of finding that PTSD should be accepted as an additional
condition causally related to the accepted March 9, 1991 employment injury because that injury
was the underlying cause of the harassment she alleged. Upon review of the case record, the Board
finds that OWCP has not directly addressed the representative’s reconsideration argument or
explained the deficiencies of the cases cited in support of that argument. Thus, appellant is entitled
to a review of the merits based on the second above-noted requirements under section
10.606(b)(3).11
Accordingly, the Board finds that appellant has established that OWCP improperly denied
her request for reconsideration without reopening the case for review on the merits based upon a
new and relevant legal argument.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

10

S.W., Docket No. 18-1261 (issued February 22, 2019); S.V., Docket No. 17-2012 (issued October 18, 2018).

11

Supra note 7; T.B., Docket No. 18-1214 (issued January 29, 2019).

6

ORDER
IT IS HEREBY ORDERED THAT the July 18, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: July 13, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

